 

FILED
UNITED STATES DISTRICT COURT} September 6, 2019

 

 

EASTERN DISTRICT OF CALIFORNIA | o_. . en/
EASTERN DISTRICT
CALIFORNIA
UNITED STATES OF AMERICA, Case No. 2:19-cr-00113-TLN
Plaintiff,
V. ORDER FOR RELEASE OF

PERSON IN CUSTODY
ROGER SUNDERLAND,

Defendant.

 

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release ROGER SUNDERLAND
Case No. 2:19-cr-00113-TLN Charges 18 USC § 922(g)(1); 21 USC § 841(a)(1)
from custody for the following reasons:
Release on Personal Recognizance

Bail Posted in the Sum of $

 

100,000 co-signed
xX Unsecured Appearance Bond $
by Charlotte Ivy

 

Appearance Bond with 10% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond

(Other): Pretrial Supervision conditions as stated on

the record in open court. Defendant to be released
X
from the custody of USM to Pretrial Services for Well

Space Treatment on 9/9/2019 at 9 AM.

 

00 Om
Issued at Sacramento, California on September 6, 2019 at 230-P it

By: Zouk pp

Magistrate Judge Kendall J. Newman
